Exhibit 10.35

 

General Maritime Corporation

Restricted Stock Grant Agreement

 

THIS AGREEMENT, made as of the 21st day of December 2005, between GENERAL
MARITIME CORPORATION (the “Company”) and [                   ] (the
“Participant”).

 

WHEREAS, the Company has adopted and maintains the General Maritime Corporation
2001 Stock Incentive Plan (as amended and restated, effective on December 21,
2005) (the “Plan”) to provide certain key persons, on whose initiative and
efforts the successful conduct of the business of the Company depends, and who
are responsible for the management, growth and protection of the business of the
Company, with incentives to: (a) enter into and remain in the service of the
Company, a Company subsidiary or a Company joint venture, (b) acquire a
proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company (whether
directly or indirectly through enhancing the long-term performance of a Company
subsidiary or a Company joint venture);

 

WHEREAS, the Plan provides that the Compensation Committee (the “Committee”) of
the Board of Directors (or the Board of Directors if it so elects) shall
administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards; and

 

WHEREAS, the Committee and the Board of Directors have determined that the
purposes of the Plan would be furthered by granting the Participant an award
under the Plan as set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.             Grant of Restricted Stock.  Pursuant to, and subject to, the
terms and conditions set forth herein and in the Plan, the Committee hereby
grants to the Participant [           ] restricted shares (the “Restricted
Stock”) of common stock of the Company, par value $0.01 per share (“Common
Stock”).

 

2.             Grant Date.  The Grant Date of the Restricted Stock is December
21, 2005.

 

3.             Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the
Committee, shall govern.  Except as otherwise provided herein, all capitalized
terms used herein shall have the meaning given to such terms in the Plan.

 

4.             Vesting.  Subject to the further provision of this Agreement, the
Restricted Stock shall vest on the earlier to occur of (each specified date, a
“Vesting Date”):

 

--------------------------------------------------------------------------------


 

(a)           The dates specified in the following table, and

 

Number of Shares

 

Vesting Date

 

[            ] shares

 

November 15, 2006

 

[            ] shares

 

November 15, 2007

 

[            ] shares

 

November 15, 2008

 

[            ] shares

 

November 15, 2009

 

[            ] shares

 

November 15, 2010

 

 

(b)           the occurrence of a Change in Control, as defined in Section
3.8(a) of the Plan, as in effect on the date of such occurrence.

 

5.             Restrictions on Transferability.  Until a share of Restricted
Stock vests, the Participant shall not transfer the Participant’s rights to such
share of Restricted Stock or to any rights related thereto. Any attempt to
transfer unvested shares of Restricted Stock or any rights related thereto,
whether by transfer, pledge, hypothecation or otherwise and whether voluntary or
involuntary, by operation of law or otherwise, shall not vest the transferee
with any interest or right in or with respect to such shares of Restricted Stock
or such related rights.

 

6.             Termination of Employment.  In the event that the Participant’s
employment with the Company terminates for any reason, including, without
limitation, the Participant’s death or disability, all unvested shares of
Restricted Stock, together with any property received in respect of such shares,
as set forth in Section 9 hereof, shall be forfeited as of the date of such
termination of employment and the Participant promptly shall return to the
Company any certificates evidencing such shares, together with any cash
dividends or other property received in respect of such shares.

 

7.             Issuance of Certificates.

 

(a)           Reasonably promptly after the Grant Date, the Company shall issue
and deliver to the Participant stock certificates, registered in the name of the
Participant, evidencing the shares of Restricted Stock. Each such certificate
may bear the following legend:

 

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE GENERAL MARITIME CORPORATION 2001 STOCK INCENTIVE PLAN AND A
RESTRICTED STOCK GRANT AGREEMENT BETWEEN GENERAL MARITIME CORPORATION AND THE
HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE. NO TRANSFER
OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF SUCH PLAN
AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED BY WRITTEN

 

2

--------------------------------------------------------------------------------


 

REQUEST MADE BY THE HOLDER OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF
GENERAL MARITIME CORPORATION.”

 

Such legend shall not be removed from such certificates until such shares of
Restricted Stock vest.

 

(b)           Reasonably promptly after any such shares of Restricted Stock vest
pursuant to Section 4 hereof, in exchange for the surrender to the Company of
the certificates evidencing such shares of Restricted Stock, delivered to the
Participant under Section 7(a) hereof, and the certificates evidencing any other
securities received in respect of such shares, if any, the Company shall issue
and deliver to the Participant (or the Participant’s legal representative,
beneficiary or heir) certificates evidencing such shares of Restricted Stock and
such other securities, free of the legend provided in Section 7(a) hereof.

 

(c)           The Company may require as a condition of the delivery of stock
certificates pursuant to Section 7(b) hereof that the Participant remit to the
Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
the vesting of the shares represented by such certificate. To the extent
permitted by applicable law, the Participant may satisfy such obligation by
delivering shares of Common Stock or by directing the Company to withhold from
delivery shares of Common Stock, in either case valued at their Fair Market
Value on the Vesting Date with fractional shares being settled in cash.

 

(d)           The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock, except to the extent a stock certificate is issued therefor pursuant to
Section 7(a) hereof, and then only from the date such certificate is issued.
Upon the issuance of a stock certificate, the Participant shall have the rights
of a shareholder with respect to the Restricted Stock, including the right to
vote the shares, subject to the restrictions on transferability and the
forfeiture provisions, as set forth in this Agreement.

 

8.             Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued or delivered any
certificates evidencing shares of Common Stock pursuant hereto unless and until
the Company is advised by its counsel that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
shares of Common Stock are traded.  The Committee may require, as a condition of
the issuance and delivery of certificates evidencing shares of Common Stock
pursuant to the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that such certificates bear such
legends, as the Committee, in its sole discretion, deems necessary or
desirable.  The Participant specifically understands and agrees that the shares
of Common Stock, if and when issued, may be “restricted securities,” as that
term is defined in Rule 144 under the 1933 Act and, accordingly, the Participant
may be required to hold the shares indefinitely unless they are registered under
such Act or an exemption from such registration is available.

 

3

--------------------------------------------------------------------------------


 

9.             Dividends, etc.  Any cash dividends or other property (but not
including securities) received by a Participant with respect to a share of
Restricted Stock shall be returned to the Company in the event such share of
Restricted Stock is forfeited. Any securities received by a Participant with
respect to a share of Restricted Stock as a result of any dividend,
recapitalization, merger, consolidation, combination, exchange of shares or
otherwise will not vest until such share of Restricted Stock vests and shall be
forfeited if such share of Restricted Stock is forfeited. Unless the Committee
otherwise determines, such securities shall bear the legend set forth in Section
7(a) hereof.

 

10.           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

 

11.           Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Participant the right to continue in the employ or other service
of the Company, or affect any right which the Company may have to terminate such
employment or service.

 

12.           Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.

 

13.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

14.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.

 

15.           Obligation to Notify.  If the Participant makes the election
permitted under Section 83(b) of the Internal Revenue Code of 1986, as amended
(that is, an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)), the Participant shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his tax advisor to
determine the tax consequences of

 

4

--------------------------------------------------------------------------------


 

acquiring the Restricted Stock and the advantages and disadvantages of filing
the Section 83(b) election. The Participant acknowledges that it is his sole
responsibility, and not the Company’s, to file a timely election under Section
83(b), even if the Participant requests the Company or its representatives to
make this filing on his behalf.

 

16.           Reimbursement for Excise Tax.  In the event that the Participant
incurs any Excise Tax (as defined in the Participant’s Employment Agreement with
the Company dated as of April 22, 2005 (the “Employment Agreement”)) on any
payments or benefits under this Agreement, the Company shall gross-up the
Participant the amount of such Excise Tax incurred in accordance with the
provisions of Section 5(f) of the Employment Agreement (such provisions to apply
irrespective of whether the Employment Agreement or its Term continues in effect
at the time of such Excise Tax) and such Section 5(f) of the Employment
Agreement relating to the Gross-Up Payment (as defined in the Employment
Agreement) shall be incorporated with full effect into this Agreement, provided
that any reference to “you” and to “this Agreement” in such Section 5(f) shall
be deemed to refer to the “Participant” and this Restricted Stock Grant
Agreement, respectively.

 

17.           Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan, this Agreement and the Restricted Stock shall be final and conclusive.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

  By:

 

 

 

  Name:

 

  Title:

 

 

 

 

 

 

  [Senior Executive Officer]

 

5

--------------------------------------------------------------------------------